United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4096
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Salome Gee Perez,                        * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 9, 2006
                                 Filed: October 23, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Salome Gee Perez appeals the 100-month prison sentence the district court1
imposed after he pleaded guilty to conspiring to distribute and possess with intent to
distribute cocaine base, in violation of 21 U.S.C. § 846. His counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), suggesting that the sentence is
unreasonable.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We disagree. In sentencing Perez within the undisputed Guidelines range, the
district court properly considered the 18 U.S.C. § 3553(a) factors, specifically noting
Perez’s mental health needs; and nothing in the record rebuts the presumption that the
sentence is reasonable. See United States v. Booker, 543 U.S. 220, 260-64 (2005)
(appellate courts must review sentences for unreasonableness; sentencing courts must
take into account Guidelines and other § 3553(a) factors ); United States v. Tobacco,
428 F.3d 1148, 1151 (8th Cir. 2005) (presumptively reasonable sentence can be
unreasonable if district court failed to consider relevant factor that should have
received significant weight, gave significant weight to improper or irrelevant factor,
or considered only appropriate factors but committed clear error of judgment in
weighing them); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within applicable Guidelines range is presumptively reasonable, and defendant bears
burden to rebut that presumption), cert. denied, 126 S. Ct. 840 (2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment.
                       ______________________________




                                         -2-